DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen J. Petroski on 1/12/2020.
The application has been amended as follows: 
	a.	The claims have been amended as filed –
1.	(Currently amended) A method for quality testing asphalt comprising:
directing light from a light source to at least one surface of asphalt;
detecting light reflected or refracted from the at least one surface of the asphalt using a light detector; and
assigning a number indicating the quality of the asphalt in response to detecting light reflected or refracted from the at least one surface of the asphalt, 
wherein the asphalt is an asphalt sample, the method further comprising:
providing an asphalt quality system comprising a measurement sensor comprising the light source and the light detector and a controller in communication with the measurement sensor,
wherein assigning a number indicating the quality of the asphalt comprises, using the controller, determining a color index of the asphalt sample in response to detecting light reflected or refracted from the at least one surface of the asphalt sample,
the method further comprising:
using the controller, determining a binder loss value of the asphalt sample based on the determined color index; and
using the controller, predicting an indirect tensile strength ratio (TSR) of the asphalt sample based on the binder loss value.

2.	(Cancelled) 

3.	(Currently amended) The method of claim 1 

preparing the asphalt sample; and
receiving the asphalt sample in a sample container or open ended mold;


4.	The method of claim 3 further comprising:

displaying the color index of the asphalt sample and/or the binder loss value of the asphalt sample on a display of the controller.

5.	(Canceled) 

6.	The method of claim 3 wherein the asphalt quality system further comprises a testing cabinet, the method further comprising, before directing light from the light source to the at least one surface of the asphalt sample:

receiving the measurement sensor in the testing chamber.

7.	The method of claim 6 wherein receiving the asphalt sample in a sample container or open ended mold comprises receiving the asphalt sample in a sample container, wherein the measurement sensor comprises a sensor housing holding a light source and a light detector and a light tube extending away from the sensor housing, and wherein receiving the measurement sensor in the testing cabinet comprises receiving at least a portion of the light tube in the sample container.

8.	The method of claim 3 wherein preparing the asphalt sample comprises boiling the asphalt sample and drying the boiled asphalt sample.

9.	The method of claim 8 wherein the asphalt quality system further comprises a drying kit comprising a dryer, a drying pan, and a drying stand and/or a stand clamp coupling the dryer and the drying pan, and wherein drying the boiled asphalt sample comprises:
receiving the boiled asphalt sample in the drying pan; 
blowing air on the boiled asphalt sample using the dryer; and
optionally tilting the drying pan such that water drains away from the boiled asphalt sample.

10.	The method of claim 3 further comprising:
using the asphalt quality system, determining a color index of an unboiled asphalt sample;
using the asphalt quality system, determining a color index of a raw aggregate; and
using the controller, determining a calibration curve based on the color index of the unboiled asphalt sample and the color index of the raw aggregate,


11.	The method of claim 3 wherein the asphalt quality system further comprises a standard holder configured to hold a standard comprising a reference material, the method further comprising:
receiving the measurement sensor in the standard holder;
directing light from the light source to the standard;
detecting reflected light from the standard using the light detector; and
using the controller, normalizing the effect of normal temperature changes in the laboratory to the sample by incorporating the response to detecting reflected light from the standard.

12.	The method of claim 3 wherein receiving the asphalt sample in a sample container or open ended mold comprises receiving the asphalt sample in a sample container, the method further comprising tamping the asphalt sample in the sample container such that the asphalt sample is at a predetermined height in the sample container.

13.	The method of claim 3, wherein receiving the asphalt sample in a sample container or open ended mold comprises receiving the asphalt sample in an open ended mold, wherein the at least one surface of the asphalt sample is a first surface of the asphalt sample, and wherein the color index is a first color index, the method further comprising:
flipping the asphalt sample;
directing light from the light source to a second surface of the asphalt sample that is opposite the first surface of the asphalt sample;
detecting light reflected from the second surface of the asphalt sample using the light detector; 
using the controller, determining a second color index of the asphalt sample in response to detecting light reflected from the second surface of the asphalt sample; and


14.	The method of claim 13 wherein the asphalt quality system further comprises a testing cabinet, the method further comprising:
removing the open ended mold with the asphalt sample therein from the testing cabinet before flipping the asphalt sample; and
loading the open ended mold with the asphalt sample therein in the testing cabinet after flipping the asphalt sample.

15.	(Currently amended) An asphalt quality testing system comprising:
a measurement sensor comprising a sensor housing holding a light source and a light detector and a light tube extending away from the sensor housing; and
a controller in communication with the measurement sensor, wherein the controller is configured to determine a color index of an asphalt sample based on measurements of asphalt from the measurement sensor,
wherein the controller is configured to output a binder loss index value based on the determined color index,
wherein the controller is configured to predict an indirect tensile strength ratio (TSR) of the asphalt based on the determined binder loss index value.

16.	(Canceled) 

17.	(Canceled) 

18.	(Canceled) 



20.	The system of claim 15

Allowable Subject Matter
Claims 1, 3-4, 6-15, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 13, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed method or asphalt quality testing system comprising: wherein the controller is configured to output a binder loss index value based on the determined color index, wherein the controller is configured to predict an indirect tensile strength ratio (TSR) of the asphalt based on the determined binder loss index value in combination with the entirety of elements of instant claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886